In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00133-CV

JACOB ANTHONY WEBB, Appellant                 §   On Appeal from the 348th District Court

                                              §   of Tarrant County (348-316897-20)
V.
                                              §   January 13, 2022

CITY OF FORT WORTH, Appellee                  §   Memorandum Opinion by Justice Wallach

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant, Jacob Anthony Webb shall pay all costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach